Title: From George Washington to James Madison, 22 October 1787
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon Octr 22d 1787.

When I last wrote to you, I was uninformed of the Sentiments of this State beyond the circle of Alexandria, with respect to the

New Constitution. Since, a letter which I received by the last Post, dated the 16th, from a member of the Assembly, contains the following paragraphs.
“I believe such an instance has not happened before, since the revolution, that there should be a house on the first day of the Session, and business immediately taken up. This was not only the case on Monday, but there was a full house; when Mr Prentice was called up to the Chair as Speaker, there being no opposition. Thus, the Session has commenced peaceably.
“It gives me much pleasure to inform you that the sentiments of the members are infinitely more favourable to the Constitution than the most zealous advocates for it could have expected. I have not met with one in all my enquiries (and I have made them with great diligence) opposed to it, except Mr Henry who I have heard is so, but could only conjecture it, from a conversation with him on the subject. Other members who have also been active in their enquiries tell me, that they have met with none opposed to it. It is said however that old Mr Cabell of Amherst disapproves of it—Mr Nicholas has declared himself a warm friend to it.
“The transmissory note of Congress was before us to day, when Mr Henry declared that it transcended our powers to decide on the Constitution; that it must go before a Convention. As it was insinuated he would aim at preventing this, much pleasure was discovered at the declaration. Thursday week (the 25th) is fixed upon for taking up the question of calling the Convention, and fixing the time of its meeting: In the meantime, five thousand copies are ordered to be printed, to be dispersed by the members in their respective Counties for the information of the People. I cannot forbear mentioning that the Chancellor, Pendleton, espouses the Constitution so warmly as to declare he will give it his aid in the Convention, if his health will permit. As there are few better judges of such subjects, this must be deemed a fortunate circumstance.”
As the above quotations is the sum of my information, I shall add nothing more in the subject of the proposed government, at this time.
Mr C. Pinkney is unwilling (I perceive by the enclosures contained in your letter of the 13th) to loose any fame that can be acquired by the publication of his sentiments. If the discussion

of the navigation of the Mississipi could have remained as silent, & glided as gently down the Stream of time for a few years, as the waters do, that are contained within the banks of that river, it would, I confess, have comported more with my ideas of sound policy than any decision the case can obtain at this juncture. With sentiments the most Affecte and friendly I am—Dear Sir Yr most Obedt Servt.
